ORDER

PER CURIAM.
AND NOW, this 12th day of September, 2014, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Does the Public School Code of 1949 require the Manheim Township School District to provide transportation services to a resident pupil to and from more than one location within the school district?
(2) Did the Commonwealth Court err in interpreting In re Residence Hearing Before Bd. of Sch. Dir., Cumberland Valley Sch. Dist., 560 Pa. 366, 744 A.2d 1272 (2000), to mean that a child can have more than one residence for *254school purposes, including transportation services under Section 1361 of the Public School Code of 1949?